Citation Nr: 0922979	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for shortening of the 
left leg.

3.	Entitlement to service connection for left hip 
replacement.

4.	Entitlement to service connection for right hip 
replacement, including as secondary to left hip replacement.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from November 1952 to 
November 1954.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania. 

The Veteran previously was scheduled to attend a hearing at 
the RO before a Veterans Law Judge in May 2005, however, he 
cancelled this proceeding in advance of the scheduled hearing 
date.

The Board presently decides the claims for service connection 
for shortening of the left leg, and bilateral hearing loss. 
The remaining claims on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action is required on his 
part. 

The record also raises an issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) in view of the Veteran's 
continuing assertions and his May 2009 formal TDIU 
application (VA Form 21-8940). This additional claim, 
however, has not been developed and adjudicated by the RO. 
Accordingly, this matter is referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.	The Veteran's bilateral hearing loss is not causally 
related to an incident of his service.

2.	The Veteran's claimed disorder manifested by shortening 
of the left leg is a congenital disorder which is not 
recognized as a disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for bilateral hearing loss are not met. 38 U.S.C.A. § 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2008).

2.	The criteria for the establishment of service connection 
for shortening of the left leg are not met. 38 U.S.C.A. § 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims for service connection for left leg 
shortening and bilateral hearing loss through VCAA notice 
correspondence dated from April 2005 through May 2008. The 
June 2006 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to service 
connection. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the June 2006 SOC provided notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letters sent between April and October 
2005 met this standard in that they preceded issuance of the 
October 2005 rating decision on appeal. In comparison, the 
May 2008 notice letter did not comport with this requirement. 
However, the Veteran has had an opportunity to respond to the 
relevant VCAA notice correspondence in advance of the most 
recent January 2009 Supplemental SOC (SSOC) readjudicating 
his claims. During this timeframe VA attempted to obtain 
further pertinent medical records, and the Veteran provided 
additional statements in support of his claims. There is no 
indication of any further available evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, and private 
treatment records. The RO on several instances has attempted 
to obtain the Veteran's service treatment records (STRs), 
including records inquiries to the National Personnel Records 
Center (NPRC) and directly to the National Archives and 
Records Administration, and these measures have not been 
successful. Consequently, the RO has since issued a formal 
memorandum as to the unavailability of these service records. 
The RO also attempted to obtain supporting medical records 
pertaining to a disability benefits claim filed with the 
Social Security Administration, however this agency responded 
in May 2008 that such records were not maintained on file.

In support of his claims, the Veteran has provided additional 
records from private treatment providers, and several lay 
statements.  He had previously requested the opportunity to 
appear at a Travel Board hearing before a Veterans Law Judge, 
and he cancelled this hearing in advance of the scheduled 
hearing date in May 2009. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.


Analyses of the Claims 

Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss 
due to having sustained excessive noise exposure during 
service. While the underlying occurrence of noise exposure is 
established, the medical evidence weighs against an 
association between this incident of service and a current 
hearing loss disorder. As a result,           the Board is 
denying this claim on appeal.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 
(2008). 

The Veteran's Report of Separation from Service (DD 214) 
indicates that his most significant duty assignment was with 
the 3rd Battalion, 23rd Infantry Regiment, Headquarters 
Company in Korea. The Veteran received the Combat 
Infantryman's Badge (CIB). 
In correspondence received in January 2005, the Veteran 
described having had noise exposure during service associated 
with his occupational duties as a machine gunner and a 
demolition expert while in Korea. He further stated that when 
he returned from Korea he was stationed at Fort Meade, 
Maryland, where for 6 months he drove a tank out on the 
firing range for trainees to learn how to fire weapons on or 
near the tank. According to the Veteran, these training 
exercises involved live ammunition and his driver's hatch was 
always open which did not afford him any protection from the 
noise levels during the training.

The Veteran's receipt of the CIB constitutes evidence of 
participation in combat during service. Consequently, his 
assertions as to excessive noise exposure in the capacity as 
a machine gunner are sufficient proof of the identified 
acoustic trauma, since this is also consistent with the 
circumstances and conditions of his service.  See 38 U.S.C.A. 
§ 1154(b). See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188 (1999). 

The Veteran underwent a January 2005 VA examination by an 
audiologist, on which he reported a decreasing auditory 
acuity that had worsened significantly over the past several 
years. He denied any prior ear pathology requiring medical 
treatment or surgery, or prior use of a hearing aid. He 
reported noise exposure during service as a machine gunner 
while in Korea, and a demolitions man upon return from Korea 
for approximately three to four months. The Veteran also 
reported post-service noise exposure as a truck driver for 
approximately 20 years, and an auto body shop repairman for 
10 to 15 years. He denied recreational noise exposure. On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
55
60
75
LEFT
40
20
35
60
70


Speech audiometry revealed speech recognition ability of 80 
percent in each ear. The diagnosis was mild to severe, 
sloping, sensorineural hearing loss bilaterally. 

The VA examiner found that in view of the absence of military 
medical records including induction and discharge physicals 
it was not possible to rule in or out that military noise 
exposure contributed to present hearing loss.  The examiner 
noted, however, that the absence of an audiometric 
configuration which suggested noise induced hearing loss, the 
presence of test results suggesting presbycusis bilaterally, 
and the absence of military records indicated that it was not 
likely that the Veteran's hearing loss had resulted directly 
from his military noise exposure. 

Based on the preceding, the preponderance of the competent 
evidence is against concluding that the Veteran's present 
bilateral hearing loss is incidental to his service. In 
addition to the establishment of a current disability that 
meets the requirements of 38 C.F.R. § 3.385, which is shown 
in this case, the medical evidence must also demonstrate a 
causal relationship between the disorder claimed and service. 
See Watson v. Brown, 4 Vet. App. 309, 314 (1993), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); 38 C.F.R. § 3.303(d). See also 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

The evidence of record does not reveal any diagnosis or 
treatment for hearing loss since separation from service, up 
until the above-referenced January 2005 VA examination. The 
one opinion that has been obtained on the matter of etiology, 
which is from the VA examiner, effectively weighs against the 
claim determining that the Veteran's hearing loss was more 
likely due to a normal progression of symptoms than to his 
noise exposure during service. The underlying fact that the 
Veteran had noise exposure is not disputed given his 
competent assertions that acoustic trauma occurred during his 
verified participation in combat operations in service. 

The Veteran's own assertions must be appropriately weighed in 
determining etiology. See e.g., Hensley v. Brown, 5 Vet. App. 
155, 158 (1993). Taking the history of noise exposure into 
consideration, the evidence still does not establish that 
noise exposure is the cause of current hearing loss. The 
January 2005 VA examiner reviewed this history of noise 
exposure, and concluded that the recent audiological findings 
were more consistent with presbycusis than loud noise 
exposure. See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(recognizing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"). 

As also indicated, apart from the above nexus opinion there 
is a significant interval of time between separation from 
service and the initial diagnosis of a hearing loss disorder. 
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim). It follows that the 
requirements to demonstrate the element of causation are not 
met.

The Veteran has provided his own assertions in furtherance of 
a claimed causal nexus between hearing loss and service; 
however, his own lay statement on a matter of causation 
cannot be dispositive absent corroborating medical evidence. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for bilateral hearing loss. The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Shortening of the Left Leg

The Veteran has claimed entitlement to service connection for 
shortening of the left leg, a condition which he acknowledges 
is congenital in its origin. Generally this type of disorder 
is not recognized as a disability for VA compensation 
purposes.    In limited circumstances service connection may 
still be awarded for a congenital disease that is aggravated 
by superimposed injury, although that is not specifically 
alleged in the present case. The Board is therefore denying 
this claim on appeal.   

As indicated, service connection may be granted for any 
current disability that is the result of a disease contracted 
or an injury sustained while on active duty service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Also relevant to this claim is the principle that congenital 
or developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and generally cannot be 
service-connected. 38 C.F.R. § 3.303(c). See also 38 C.F.R. 
§ 4.9. Service connection is still permissible for such a 
disorder in the limited circumstance when there has been 
aggravation of a pre-existing congenital disease, but not 
congenital defect during service by superimposed disease or 
injury. See VAOPGCPREC 82-90 (July 18, 1990); Martin v. 
Principi, 17 Vet. App. 324, 328-29 (2003); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

The Veteran's STRs are not of record, and development 
measures to obtain them have not been successful. The records 
are presumed to have been destroyed during a fire at the NPRC 
in July 1973.

The Veteran has indicated that the condition of left leg 
shortening was congenital in origin and that he underwent 
relevant treatment during the years preceding his entrance 
into service. He explains that initially he was disqualified 
from military service because of left leg and hip problems, 
and was later reclassified as being medically fit for 
entrance into service. The reports of VA general medical 
examinations from September 1961 and August 1968 do not 
mention of any musculoskeletal symptoms or disorder involving 
left leg shortening. An August 1969 examination noted 
reported left knee pain and discomfort. Reports of hip 
replacement surgery from 1980 in May of that year indicated 
that there was apparently one and a half inches of shortness 
of the left leg. Another July 1980 record indicates that 
measurement of leg lengths were equal.


As the claimed disorder for which service connection is 
sought is congenital in its origin, without an accompanying 
allegation of aggravating injury having occurred during the 
Veteran's service, this claim cannot be substantiated under 
the applicable law and regulations. See 38 C.F.R. § 3.303(c). 
See, too, VAOPGCPREC 82-90 (July 18, 1990). The disorder 
claimed rather is considered to have pre-existed service, and 
cannot be deemed to have been of service origin. In 
accordance with  38 C.F.R. § 3.303(c), a congenital or 
developmental condition is not identified as a disability for 
VA compensation purposes. 

The criteria for service connection for a disorder manifested 
by shortening of the left leg are not met. The preponderance 
of the evidence is unfavorable on this claim, and thus the 
benefit of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for shortening of the left leg is denied.


REMAND

The remand of claims for service connection for right and 
left hip replacements is for purpose of determining whether 
these claimed disabilities are attributable to the Veteran's 
service.

Through several records inquiries, the RO has determined that 
the Veteran's STRs and personnel file records are 
unavailable. As indicated, the records are among those 
presumed destroyed during a fire at the NPRC in 1973. Where 
the claimant's service treatment records are not available 
through no fault of the veteran, VA has a heightened duty to 
assist in the development of his claim. See Marciniak v. 
Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). This heightened duty to 
assist includes the obligation to search for alternative 
medical records, as well as to advise the claimant to obtain 
other forms of evidence. See Dixon v. Derwinski, 3 Vet. App. 
261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991). 

In accordance with this heightened duty to assist the 
Veteran, the RO/AMC must provide a supplemental notice letter 
informing him as to what alternative sources of evidence he 
may provide in support of the claims remaining on appeal. The 
supplemental notice correspondence must be consistent with 
the procedures specified within the VA Adjudication Procedure 
Manual as to securing other types of competent evidence in 
lieu of actual service records themselves. See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii, Chapter 2, Section E (Dec. 13, 2005).

Following this development measure, the RO/AMC should provide 
for a VA medical examination and/or medical opinion on the 
etiology of the claimed disabilities under consideration. See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

Accordingly, the claims are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.	The RO/AMC will send the Veteran a 
supplemental notice letter advising him 
that in the absence of service treatment 
records he can submit alternate evidence 
to support his claims, based upon the list 
of such alternative documents provided in 
the VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iii, Chapter 2, 
Section E (Dec. 13, 2005). These sources 
of evidence include but are not limited to 
statements from service medical personnel, 
lay statements from other individuals from 
service, post-service employment or 
insurance physicals, and any letters 
written during service.

2.	The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the right and 
left hip disorders at issue that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary medical authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder.  

3.	Following a reasonable period of time 
or upon receipt of the Veteran's response, 
the RO/AMC will afford the Veteran a 
comprehensive physical examination, to be 
conducted by a qualified physician, to 
ascertain whether the claimed right and 
left hip disorders are related to any 
incident of active service. The following 
considerations will govern the 
examination:

a.	The claims file, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review 
of these materials in any report 
generated as a result of this remand.

b.	After conducting any interviews with 
the Veteran or any appropriate clinical 
testing, the VA examiner must  express an 
opinion as to whether a left hip 
disorder, status-post left hip total 
replacement, was aggravated during his 
military service. 



c.	The examiner must address the 
following questions: 

(1) Did the Veteran have a left knee 
disorder that pre-existed service? 

(2) If so, did a left knee disorder 
undergo a permanent worsening during 
service not attributable to the 
natural progression of this 
condition? 

d.	In providing the requested opinion 
as to the etiology of a left hip 
disorder, the examiner must presume the 
credibility of the Veteran's report of 
any injuries sustained during the course 
of his participation in combat while 
stationed in Korea to the extent 
consistent with the circumstances of this 
service. 

e.	The examiner must also indicate his 
review and consideration of treatment 
records from 1980 which describe the 
Veteran's medical history prior to 
undergoing knee replacement surgery, as 
well as the April 2006 private 
physician's letter.  

f.	The VA examiner must state whether a 
right hip disorder, status-post total hip 
replacement, was incurred during the 
Veteran's military service. The examiner 
should indicate consideration of any 
assertions from the Veteran of in-service 
injury consistent with the circumstances 
of his participation in combat during 
service. 



g.	Provided also that a left hip 
disorder has been found to be 
attributable to service, the examiner 
must further address whether a right hip 
disorder is secondarily related to that 
disability, either based upon initial 
causation, or chronic aggravation of a 
nonservice-connected disorder by a 
service-connected disorder.

h.	The examiner must state the medical 
basis or bases for his opinion. However, 
if the examiner cannot respond to the 
inquiry without resort to speculation, he 
or she should so state, and further state 
what specific information is lacking as 
to providing a non-speculative opinion. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for left hip 
replacement, and for right hip replacement 
including as secondary to left hip 
replacement.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal        are 
not granted to the Veteran's satisfaction, 
he must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the Veteran does not report for any 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


